United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2013
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Troy Michael Barnes

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                           Submitted: March 18, 2022
                             Filed: April 26, 2022
                                [Unpublished]
                                ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      On April 12, 2006, a grand jury returned an indictment against Troy Michael
Barnes, charging him with receipt and possession of child pornography, in violation
of 18 U.S.C. § 2252(a)(2), (4)(B). Among the materials found in his possession were
more than 1,000 images of child pornography, including images containing
prepubescent minor females as young as two years old engaging in sexually explicit
activity. Barnes entered a plea agreement and pleaded guilty on August 23, 2007 to
receipt of child pornography in violation of 18 U.S.C. § 2252(a)(2). On December
19, 2007, the district court sentenced Barnes to 78 months’ imprisonment followed
by 10 years of supervised release.1 After serving his prison sentence, Barnes
violated the terms of his supervised release, which was revoked on March 30, 2017.
After serving another prison sentence, Barnes again violated the terms of his
supervised release, and on April 27, 2021, his supervised release was again revoked.
The district court calculated Barnes’s advisory sentencing guidelines range to be
between 4 and 10 months’ imprisonment, but it sentenced him to 24 months’
imprisonment followed by ten years of supervised release. Barnes appeals, arguing
that his revocation sentence is substantively unreasonable.

       “We review the district court’s revocation sentencing decision under the same
deferential-abuse-of-discretion standard that applies to initial sentencing
proceedings.” United States v. Clark, 998 F.3d 363, 367 (8th Cir. 2021) (internal
quotation marks, brackets, and emphasis omitted). Because our review of a
sentence’s substantive reasonableness is “narrow and deferential,” “it will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable.” United
States v. Adams, 12 F.4th 883, 887 (8th Cir. 2021).

       Barnes argues that the district court’s sentence was substantively
unreasonable because it was “greater than necessary to effectuate the sentencing
purposes outlined in 18 U.S.C. § 3553(a).” Specifically, he claims that the district
court did not adequately account for his need for mental-health treatment. Barnes
informed the court of his eagerness to recover, his attempts to obtain treatment, and
the likelihood of failure during future periods of supervised release without such
treatment. Barnes argues that the district court did not adequately account for a
relevant factor in his sentencing.


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-
       We disagree. The district court addressed Barnes’s request for mental-health
treatment and heard testimony that he had not received any sex-offender treatment
during his previous incarceration. But the district court also considered the nature
of Barnes’s offense and his pattern of failing to follow the terms of his supervised
release. It concluded that Barnes is “a serious public safety problem” and that he
was “not even coming close” to following the terms of his supervised release.
Despite Barnes’s request for and desire to participate in mental-health treatment, the
district court decided that the need for the above-guidelines sentence imposed was
necessary “to protect the public from further crimes of the defendant.” See
§ 3553(a)(2)(C). We conclude that the court did not abuse its discretion in assigning
these factors more weight than Barnes’s need for mental-health treatment and thus
that the sentence imposed by the district court was not substantively unreasonable.
See United States v. Jones, 509 F.3d 911, 915 (8th Cir. 2007) (rejecting the argument
that the sentence was unreasonable because the district court did not account for the
defendant’s “failure to receive mental health treatment” where “the district court
listened to the arguments, considered the evidence presented[,] and considered the
§ 3553(a) factors in imposing the sentence”).

      For the foregoing reasons, we affirm Barnes’s sentence.
                      ______________________________




                                         -3-